Citation Nr: 0933109	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-33 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for headaches and earaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel






INTRODUCTION

The Veteran had active service from November 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, issued in October 2005.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

Neither headaches nor earaches resulted from an event not 
reasonably foreseeable or any carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for headaches and earaches are not met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 38 
U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The Court further held that VA failed 
to demonstrate that "lack of such pre- AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that '[i]n making the determinations under [section 7261(a)], 
the Court shall ... take into account the rule of prejudicial 
error.')."  Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects the RO sent the Veteran letters in 
February 2005 and July 2005, prior to the October 2005 rating 
decision on appeal, advising him of the elements required to 
establish entitlement to compensation under 38 U.S.C. § 1151 
and of the respective duties of VA and the claimant in 
obtaining evidence.  Although the Veteran was not provided 
notice with respect to the disability-rating or effective-
date element of the claim until February 2007, the Board 
finds there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that compensation under 38 U.S.C. § 1151 is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim herein decided.  The 
originating agency has obtained the treatment records 
relating to the VA medical procedure the Veteran asserts 
caused his claimed disabilities.  Although no VA examination 
has been conducted in relation to this claim, treatment 
records show in September 2006 a review of systems in which 
the Veteran did not complain of headaches or earaches, and 
there is no medical evidence of earaches or headaches.  The 
Board finds that a medical examination or medical opinion is 
not necessary under these circumstances because the record 
does not include competent evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of disability 
as to earaches and headaches, nor does it indicate the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

The Board notes at this point that the Veteran's service 
representative asserted during argument before the Board that 
the RO erred because it did not obtain the VA medical 
facility's quality assurance records; the representative 
asserts that failure to obtain these records is a violation 
of the duty to assist in the development of claims for 
entitlement to compensation under 38 U.S.C. § 1151.  However, 
the law specifically prohibits the use of such records in a 
claim benefit determination; see 38 U.S.C.A. § 5705 (West 
2002).  Moreover, the representative did not explicitly state 
that such records actually exist; the Court has stated that 
the duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information that could possibly support such a claim.  See 
Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  See also Norvell v. 
Peake, 22 Vet. App. 194, 199 (2008) (Court held it was 
precluded from pronouncing on whether the Board erred in 
failing to require the VA to obtain medical quality assurance 
reports from VA medical center, where such records did not 
currently exist, and thus any such pronouncement would 
constitute a prohibited advisory opinion.)  In the present 
case, there is no indication that quality assurance reports 
exist, but the representative asserted that action was 
required to determine if such records existed.  The Board 
finds that even if quality assurance records exist there is 
no indication as to how they might be relevant to the present 
claim.  Further attempts to obtain additional evidence would 
be futile.  The available medical evidence is sufficient for 
a fair determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the 
appellant.  Neither the Veteran nor his representative has 
identified any other outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Compensation under 38 U.S.C. § 1151 shall be awarded for a 
qualifying additional disability or qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  An additional disability or 
death is a qualifying additional disability or death if the 
disability or death was not the result of the veteran's 
willful misconduct and if the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a VA employee or in a VA 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA. VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts he has earaches and headaches due to 
negligence and inappropriate medical care provided during the 
course of ear wax removal and ear examination performed at 
the VA Medical Center on October 18, 2004.  

Review of VA medical records shows that service connection is 
in effect for hearing loss and tinnitus.  The Veteran had 
several episodes of fitting and adjusting hearing aids in 
2003.  When he presented to the Boston VA Medical Center 
(VAMC) for a scheduled VA compensation and pension (C&P) 
audiology examination October 18, 2004, the examiner found 
that the test could not be performed due to cerumen blocking.  
The Veteran was referred to the Ear, Nose and Throat (ENT) 
clinic for cerumen removal.  Records from the ENT clinic 
encounter show that the canals were cleared of cerumen 
bilaterally.  Some excoriation of the canal wall was noted in 
the inferior/anterior portion.  Drums were intact and mobile 
after cerumen removal.  The physician prescribed Cortisporin 
drops in the left ear for three days.  Following this 
treatment, the Veteran's C&P audiology examination was 
conducted that same day.  The examination report reflects no 
abnormalities related to earaches or headaches.  Tympanometry 
showed normal middle ear pressure.  

Thereafter, although the Veteran has complained of earaches, 
there is no abnormality noted in the medical record that 
could be characterized as additional disability due to 
headaches and earaches.  The Veteran's private ENT physician, 
M.R.P., M.D., saw the Veteran in November 2004 and noted that 
the Veteran had a difficult ear cleaning recently which 
involved some otorrhagia on the left side.  The Veteran 
reported he still had some pain.  Dr. Papazian removed some 
remaining wax in the left ear but found no infection or 
excoriation.  The right ear had increased hair but no 
infections, abrasions or cerumen.  No middle ear effusion, 
periauricular swelling, tenderness, redness or inflammation 
was noted on either side.  The doctor's impression was benign 
ENT examination.  He felt he should treat the otalgia 
symptomatically.  The Veteran was reassured that there was no 
demonstrable trauma to the ear canals or tympanic membranes.  

Dr. M.R.P.'s colleague, R.T., M.D., saw the Veteran in July 
2005 and noted no significant damage of the canal or drum of 
the ears.  He noted the Veteran's complaints of not being 
able to wear his hearing aids because of pain in both ears 
shortly after putting them in his ears.  Dr. Tarro indicated 
that the Veteran reported that he had some wax removed from 
the ears and noted this had been a difficult situation with 
pain.  He noted that the Veteran attributed some of the 
present pain to that wax removal.  Dr. Tarro observed that 
the Veteran had very narrow canals with a lot of hair so he 
had to use a very small ear speculum.  Once he did get the 
speculum through the hairy portion of the canal the distal 
canals and drums appeared normal.  He removed wax from the 
left ear.  In his opinion, no further therapy was required.  

VA treatment records from the Providence VA Medical Center 
(VAMC) dated from August 2006 through September 2006 reflect 
no complaints of headaches or earaches.  When the Veteran was 
evaluated initially for primary care in September 2006, he 
did not complain of headaches or earaches.  Examination of 
the ears and nose showed abnormal overall appearance.  There 
were no scars, lesions or masses.  It was noted that the 
Veteran was getting his hearing aids at the Boston VAMC.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  In this case, the Veteran's private 
examiners were ENT physicians and were competent to render 
diagnoses and opinions.  The competent and uncontroverted 
opinions of record, as detailed above and consistent with the 
contemporaneous VA treatment records, show that the Veteran's 
claimed headaches and earaches are not related to the October 
2004 cerumen removal.  There is no diagnosis of a headache 
disorder.  The Veteran did not complain of headaches to any 
provider following the procedure.  Although ear pain has been 
noted, the private physicians found no additional disability, 
and noted that the ears were intact.  

VA must consider all favorable lay evidence of record.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has 
accordingly carefully considered the lay evidence offered by 
the Veteran, including his wife's statements.  His wife and 
he have indicated that the pain in his ears which prevents 
his wearing of hearing aids occurred following the October 
18, 2004, incident.  The Veteran also attributes headaches to 
this incident.  The ENT evidence, both private and VA, 
confirms that he had some excoriation during the October 18, 
2004, procedure but there were no residuals of the procedure.  
Although the Veteran can report post-procedure pain, as 
explained above, neither he nor his wife is competent to say 
there is residual disability.  Parenthetically, the Board 
notes that pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There 
is simply no support for the Veteran's contention that there 
is any additional disability characterized as earache or 
headache that is the result of any carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of VA.  

Accordingly, the criteria for compensation under 38 U.S.C.. § 
1151 are not met, and the claim must be denied.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for headaches and earaches is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


